DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 06/07/2021, in which, claims 1-21 remain pending in the present application with claims 1, 18, and 20 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2021, February 02, 2022, and April 20, 2022 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “module” (or “step for”, “unit”, “element”, “mechanism”, “device”, “means”, “engine”, “component”, “member”, “apparatus”, “machine”, “system”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “module” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
co-located inspection camera modules forming part of a quality assurance inspection system in claims 1, 18, and  20; 
a detail camera inspection module in claim 2; and
a non-co-located inspection camera modules in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked to dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Memo et al. (US 20180322623 A1, hereinafter referred to as “Memo”) in view of Baak et al. (US 20180302611 A1, hereinafter referred to as “Baak”).
Regarding claim 1, Memo discloses a method for providing quality assurance comprising: 
capturing, by each of a plurality of co-located inspection camera modules forming part of a quality assurance inspection system, raw images of objects passing in front of the co-located inspection camera modules, the inspection camera modules having either a different image sensor or lens focal properties and generate different feeds of raw images (see Memo, paragraph [0038]: “FIG. 2A is a schematic depiction of an object (depicted as a handbag) traveling on a conveyor belt with a plurality of (five) cameras concurrently imaging the object” and [0053]: “capturing three-dimensional (3-D) or depth images of target objects using one or more three-dimensional (3-D) range (or depth) cameras and analyzing the 3-D images and detecting defects in the target objects by analyzing the captured images”); and 
providing the activated feed of raw images to a consuming application or process for quality assurance analysis (see Memo, paragraph [0057]: “the computer systems configured using particular computer instructions to perform purpose specific operations for detecting defects in target objects based on captured images of the target objects are referred to herein as parts of defect detection systems, including shape to appearance converters 200 and defect analysis systems 300”). 
Regarding claim 1, Memo discloses all the claimed limitations with the exception of selectively switching among the co-located inspection camera modules to activate the corresponding feed of raw images.
Baak from the same or similar fields of endeavor discloses selectively switching among the co-located inspection camera modules to activate the corresponding feed of raw images (see Baak, paragraph [0026]: “The image data flow control preferably has a plurality of channels. Raw image data can thus be read from a plurality of time of flight modules, at least two time of flight modules, simultaneously or sequentially… two respective channels can rather be operated simultaneously, for example, and can be switched over by multiplexing”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Baak with the teachings as in Memo. The motivation for doing so would ensure the system to have the ability to use 3D time of flight camera comprising a plurality of time of flight modules disclosed in Baak to detect a partial field of view of the detection zone with each time of flight module having an image sensor; to read raw image data from a plurality of time of flight modules and to use channels as time of flight modules wherein two respective channels can rather be operated simultaneously, for example, and can be switched over by multiplexing thus selectively switching among the co-located inspection camera modules to activate the corresponding feed of raw images in order to produce different feeds of raw images for quality assurance analysis.
Regarding claim 2, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 1, wherein a first of the co-located inspection camera modules is a detail camera inspection module having a first focal distance lens and a second of the co-located inspection camera modules is an overview inspection camera module having a second focal distance lens that is shorter than the first focal distance and is positioned to provide an overview of an environment in which the objects are passing in front of the co-located inspection camera modules (see Baak, paragraph [0021]: “The partial fields of view of the time of flight modules are preferably different and complement one another to form the detection zone. The partial fields of view are thus per se smaller the detection zone. A larger field of view is assembled in modular form from partial fields of view and with the above-described advantages with respect to a single WFOV camera. In this respect, the partial fields of view complement one another along one or two dimensions, i.e. horizontally or vertically or horizontally and vertically, to form the larger total detection zone”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 2, wherein two or more of the co-located inspection cameras are detail camera inspection modules (see Baak, paragraph [0027]: “data fusion for the whole system then preferably follows in which three-dimensional image data of the detection zone or selected details therein, regions of interest, ROIs) are generated from the preprocessed raw image data of the partial fields of view”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 1, wherein two or more of the co-located inspection camera modules are detail camera inspection modules (see Baak, paragraph [0027]: “data fusion for the whole system then preferably follows in which three-dimensional image data of the detection zone or selected details therein, regions of interest, ROIs) are generated from the preprocessed raw image data of the partial fields of view”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 1, wherein the selectively switching comprises: 
receiving data comprising a request to switch to a feed of raw images for a particular one of the co-located inspection camera modules (see Baak, paragraph [0056]: “Individual modules 12 1 . . . n, 14 1 . . . n can be selectively switched on and off as required depending on the situation to save energy, for instance on a vehicle in dependence on the direction of travel or with conveyor belt applications for a predetection in which only outer modules 12 1 . . . n, 14 1 . . . n are active, and generally in particular with static applications when it is known that a measurement is only necessary in specific partial fields of view 28 1 . . . n. A partial switching off of light sources within an illumination module 14 1 . . . n is also conceivable if a rough recognition in an energy saving mode is sufficient”); 
wherein the activated feed of raw images corresponds to the particular one of the co-located inspection camera modules (see Baak, paragraph [0057]: “In the block diagram of FIG. 1, the time of flight modules 12 1 . . . n and the illumination modules 14 1 . . . n are each independent modules that are separately connected to the central control and evaluation unit 30. This has the advantage of a high flexibility on a control and synchronization, but simultaneously makes high demands on the synchronization of the illumination and image recording”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 1, wherein the selectively switching is executed by a software-based multiplexer (see Baak, paragraph [0026]: “The image data flow control preferably has a plurality of channels. Raw image data can thus be read from a plurality of time of flight modules, at least two time of flight modules, simultaneously or sequentially… two respective channels can rather be operated simultaneously, for example, and can be switched over by multiplexing”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 1, wherein a field of view for each of the co-located inspection camera modules overlaps with the fields of view for each of the other co- located inspection camera modules (see Baak, paragraph [0041]: “FIG. 9 a schematic plan view of a further embodiment of a 3D time of flight camera having two time of flight modules and illumination modules whose partial fields of view overlap one another”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 1, wherein a field of view for each of a first subset of the co-located inspection camera modules overlaps with the fields of view for each of the other co-located inspection camera modules in the first subset, a field of view for each of a second subset of the co-located inspection camera modules overlaps with all of the fields of view for the inspection camera modules in the first subset (see Baak, paragraph [0042]: “FIG. 10 a schematic plan view of a further embodiment of a 3D time of flight camera having four time of flight modules and illumination modules in a mixed arrangement of mutually overlapping and complementing partial fields of view”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 1, wherein at least one of the co-located inspection camera modules has a global shutter (see Baak, paragraph [0005]: “On the use of detector arrays—in particular 2D CCD or CMOS image sensors—this can also be done indirectly by means of the so-called shutter principle in which the detector array is exposed for a defined period (shutter time) after transmission of the light pulse so that a differently large proportion of the pulse energy reflected back from the measured object”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 1, wherein at least one of the co-located inspection camera modules captures images in full color (see Memo, paragraph [0074]: “The cameras 100 may include both color and infrared (IR) imaging units to capture both geometric and texture properties of the object”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 13, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 1, wherein each of the co-located inspection camera modules comprises an identical image sensor (see Memo, paragraph [0085]: “An image sensor capable of capturing light in multiple portions or bands or spectral bands of the electromagnetic spectrum (e.g., red, blue, green, and infrared light) will be referred to herein as a “multi-channel” image sensor”).
The motivation for combining the references has been discussed in claim 1 above. 
Regarding claim 14, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 13, wherein the co-located inspection camera modules comprise lenses with different lens focal properties (see Memo, paragraph [0088]: “image sensor with an optical system (e.g., including one or more lenses) configured to direct or focus light onto the image sensor. The optical system can determine the field of view of the camera”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 15, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 1, wherein the inspection camera modules are all within a single printed circuit board assembly (see Baak, paragraph [0050]: “A signal processing unit 36 receives the raw image data. For a faster image processing, the signal processing unit 36 can be configured to process a plurality of image streams”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 16, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 1, wherein the inspection camera modules are all within a single system on a chip (see Memo, paragraph [0084]: “camera sensor also includes an infrared (IR) filter or IR cut-off filter (formed, e.g., as part of the lens or as a coating on the entire image sensor chip)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 17, the combination teachings of Memo and Baak as discussed above also disclose the method of claim 1, wherein two or more of the inspection camera modules are in separate, distinct printed circuit board assemblies (see Baak, paragraph [0051]: “unambiguous and corrected depth values of the respective time of flight module 12 1 . . . n are acquired. Prior to the fusion, the orientation of the time of flight modules 12 1 . . . n with respect to one another or another calibration can be taken into account”).
The motivation for combining the references has been discussed in claim 1 above.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Memo and Baak as applied to claim 1, and further in view of Fay et al. (US 20180252519 A1, hereinafter referred to as “Fay”).
Regarding claim 6, the combination teachings of Memo and Baak as discussed above disclose all the claimed limitations with the exceptions of the method of claim 1, wherein one or more of the co-located inspection camera modules comprises a software controllable focus module.
Fay from the same or similar fields of endeavor discloses the method of claim 1, wherein one or more of the co-located inspection camera modules comprises a software controllable focus module (see Fay, paragraph [0040]: “The system consists of one or multiple imaging devices, such as controllable-focus digital cameras controlled remotely”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Fay with the teachings as in Memo and Baak. The motivation for doing so would ensure the system to have the ability to use inspection system disclosed in Fay to consist of one or multiple imaging devices, such as controllable-focus digital cameras controlled remotely, that can sequentially focus on a series of alignment targets and reticles located at different focal lengths from the imaging devices thus comprising the software controllable focus module in order to config focus attribute remotely so that a focus attribute for a particular one of the co-located inspection camera modules can be modified.
Regarding claim 7, the combination teachings of Memo, Baak, and Fay as discussed above also disclose the method of claim 6 further comprising: 
receiving data comprising instructions to modify a focus attribute for a particular one of the co-located inspection camera modules (see Fay, paragraph [0040]: “A monitor or computer may be used to view all images simultaneously, allowing all component sets to be aligned or adjusted simultaneously”); and 
sending a signal to the particular one of the co-located inspection camera modules to modify the focus attribute, the modified focus attribute causing a change in an image attribute for subsequent raw images generated by the particular co-located inspection camera module receiving the sent signal (see Fay, paragraph [0040]: “The system consists of one or multiple imaging devices, such as controllable-focus digital cameras controlled remotely, that can sequentially focus on a series of alignment targets and reticles located at different focal lengths from the imaging devices”).
The motivation for combining the references has been discussed in claim 6 above.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Memo, in view of Baak, and further in view of Fay.
Regarding claim 18, Memo discloses a method for providing quality assurance comprising: 
capturing, by each of a plurality of co-located inspection camera modules and a non-co-located inspection camera module forming part of a quality assurance inspection system, raw images of objects passing in front of the co-located inspection camera modules (see Memo, paragraph [0038]: “FIG. 2A is a schematic depiction of an object (depicted as a handbag) traveling on a conveyor belt with a plurality of (five) cameras concurrently imaging the object”, wherein cameras 100a and 110b may be co-located to inspect from one side of a conveyor belt; and camera 100e may be a non-co-located inspection camera to take image from another side of a conveyor belt), and 
providing the activated feed of raw images to a consuming application or process for quality assurance analysis (see Memo, paragraph [0057]: “the computer systems configured using particular computer instructions to perform purpose specific operations for detecting defects in target objects based on captured images of the target objects are referred to herein as parts of defect detection systems, including shape to appearance converters 200 and defect analysis systems 300”).
Regarding claim 18, Memo discloses all the claimed limitations with the exception of each of the inspection camera modules having a different focal distance and generating respective, different feeds of raw images; and selectively switching among the inspection camera modules to activate the corresponding feed of raw images.
Baak from the same or similar fields of endeavor discloses selectively switching among the inspection camera modules to activate the corresponding feed of raw images (see Baak, paragraph [0026]: “The image data flow control preferably has a plurality of channels. Raw image data can thus be read from a plurality of time of flight modules, at least two time of flight modules, simultaneously or sequentially… two respective channels can rather be operated simultaneously, for example, and can be switched over by multiplexing”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Baak with the teachings as in Memo. The motivation for doing so would ensure the system to have the ability to use 3D time of flight camera comprising a plurality of time of flight modules disclosed in Baak to detect a partial field of view of the detection zone with each time of flight module having an image sensor; to read raw image data from a plurality of time of flight modules and to use channels as time of flight modules wherein two respective channels can rather be operated simultaneously, for example, and can be switched over by multiplexing thus selectively switching among the co-located inspection camera modules to activate the corresponding feed of raw images in order to produce different feeds of raw images for quality assurance analysis.
Regarding claim 18, the combination teachings of Memo and Baak as discussed above disclose all the claimed limitations with the exceptions of each of the inspection camera modules having a different focal distance and generating respective, different feeds of raw images.
Fay from the same or similar fields of endeavor discloses each of the inspection camera modules having a different focal distance and generating respective, different feeds of raw images (see Fay, paragraph [0040]: “The system consists of one or multiple imaging devices, such as controllable-focus digital cameras controlled remotely, that can sequentially focus on a series of alignment targets and reticles located at different focal lengths from the imaging devices”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Fay with the teachings as in Memo and Baak. The motivation for doing so would ensure the system to have the ability to use inspection system disclosed in Fay to consist of one or multiple imaging devices, such as controllable-focus digital cameras controlled remotely, that can sequentially focus on a series of alignment targets and reticles located at different focal lengths from the imaging devices thus having different focal distances in order to generate images from different focus on a series of alignment targets.
Regarding claim 19, the combination teachings of Memo, Baak, and Fay as discussed above also disclose the method of claim 18, wherein the co-located inspection camera modules each are detail inspection camera modules and the non-co-located inspection camera modules is an overview inspection camera module (see Memo, paragraph [0038]: “FIG. 2A is a schematic depiction of an object (depicted as a handbag) traveling on a conveyor belt with a plurality of (five) cameras concurrently imaging the object”, wherein cameras 100a and 110b may be co-located to inspect details from one side of a conveyor belt; and color camera 150 may be a non-co-located inspection camera to take overview image from another side of a conveyor belt), where the overview inspection camera module is positioned to provide an overview of an environment in which the objects are passing in front of the co-located inspection camera modules (see Baak, paragraph [0021]: “The partial fields of view of the time of flight modules are preferably different and complement one another to form the detection zone. The partial fields of view are thus per se smaller the detection zone. A larger field of view is assembled in modular form from partial fields of view and with the above-described advantages with respect to a single WFOV camera. In this respect, the partial fields of view complement one another along one or two dimensions, i.e. horizontally or vertically or horizontally and vertically, to form the larger total detection zone”).
The motivation for combining the references has been discussed in claim 18 above.
Claim 20 is rejected for the same reasons as discussed in claim 18 above.
Regarding claim 21, the combination teachings of Memo, Baak, and Fay as discussed above also disclose the system of claim 20, wherein a first of the co-located inspection camera modules has a narrow angle lens and a second of the co-located inspection camera modules has a wide angle lens and is positioned to provide an overview of an environment in which the objects are passing in front of the co-located inspection camera modules (see Baak, paragraph [0021]: “The partial fields of view of the time of flight modules are preferably different and complement one another to form the detection zone. The partial fields of view are thus per se smaller the detection zone. A larger field of view is assembled in modular form from partial fields of view and with the above-described advantages with respect to a single WFOV camera. In this respect, the partial fields of view complement one another along one or two dimensions, i.e. horizontally or vertically or horizontally and vertically, to form the larger total detection zone”, wherein the partial fields of view with smaller the detection zone may be taken by using a narrow angle lens; and a larger field of view may be taken by a wide angle lens to provide an overview of an environment).
The motivation for combining the references has been discussed in claim 18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484